Exhibit 10.36

[g201705031821430073691.jpg]

 

 

 

April 8, 2016 
 
Paul C. Kirsch

[address redacted]


 
Dear Paul,
 
On behalf of The Chemours Company, it is a pleasure to offer you employment as
the President, Fluoroproducts for Chemours.  Your position will be based in
Wilmington, DE.  We would like to work towards a mid-May start date.   

 

Please be advised this offer of employment is contingent upon approval by our
Board of Directors. Based upon the terms of this offer of employment, your
anticipated position with Chemours, and Chemours’ status as a U.S. public
company, you and Chemours are subject to certain requirements under U.S. federal
securities laws.  Accordingly, upon your acceptance of this offer of employment
with Chemours, you agree to keep strictly confidential the terms of this offer
of employment, you agree not disclose the identity of Chemours to your present
employer until after Chemours makes a public announcement in accordance with
applicable securities laws, and you (and members of your family) agree to
refrain from transacting in Chemours common stock, or instructing others to do
so on your behalf, until informed by Chemours that you are no longer subject to
this restriction.


Annual Base Salary

Effective the day you report to work, we will pay you $550,000.00 yearly
while employed. Future pay increases will be based on your performance and
approval of the compensation committee consistent with our salary policy.

 

Annual Incentive Plan (AIP)

You will be eligible for participation in the Annual Incentive Plan (AIP), which
is typically payable in February of the following year.  The target value of
your AIP award is seventy-five percent (75%) of your annual base salary or
$412,500 for the year ending December 31, 2016.  To receive the AIP award, you
must be an employee at the end of the performance period.

 

Long Term Incentives (LTI)

You will be eligible to receive Long-Term Incentives (LTI) under the Chemours
Equity and Incentive Plan. The grant is subject to approval by the Compensation

 

--------------------------------------------------------------------------------

 

Committee of the Board of Directors. LTI is usually granted in February of each
year.  The target value of your LTI award beginning in 2017 is $900,000.  The
amount of your actual award can vary depending on company performance.

 

For 2016, you will receive a LTI award with an estimated value of
$600,000.  Forty percent (40%) of the target value, approximately $240,000, will
be granted in the form of nonqualified stock options featuring three-year equal
graded vesting and a ten-year term.  The exercise price of the stock options
awarded will be set equal to the closing share price of Chemours common stock on
the New York Stock Exchange on your first day of employment with
Chemours.  Sixty percent (60%) of the target value, approximately $360,000, will
be granted in the form of performance share units for the three-year performance
period 2016-2018 which will cliff vest December 31, 2018 subject to the
satisfaction of performance conditions.  The number of performance share units
awarded will be determined by dividing the target value by the closing share
price of Chemours common stock on the New York Stock Exchange on your first day
of employment with Chemours.

 

Signing Bonus

We are pleased to offer you a signing bonus of $650,000.00.  This sum is in
consideration of: (1) the SAP incentive payment with an estimated value of
$200,000 otherwise payable in July 2016; and (2) unvested Henkel Cash
Performance Units with an estimated value of $450,000 also otherwise payable in
July 2016.  We respectfully require evidence of forfeiture be provided prior to
payment.  The bonus will be paid in one lump sum within sixty (60) days
following the receipt of acceptable evidence.  The signing bonus is taxable, and
all regular payroll taxes will be withheld.

 

In the unlikely event that you voluntarily terminate your employment or the
Company terminates your employment for cause, within 1 year of your date of
hire, you agree and will be responsible for reimbursing the Company for the full
signing bonus. In such a case, the balance owed will be deducted from any
payment due to you at such time of termination, including salary, severance
payments, bonuses, and vacation. By your signature on this employment offer, you
specifically agree and authorize the Company to withhold any payments issued
prior to termination of employment, if that termination occurs before 1 year of
your date of hire. The signing bonus will not be considered for purposes of
determining benefits under Chemours Compensation and Benefit Plans.

 

Long-Term Incentive Buyout

Chemours will provide you with a one-time award of time-vested Restricted Stock
Units (RSU) with a grant date value of $720,000.  The number of RSUs awarded
will be determined by dividing the grant date value by the closing share price
of Chemours common stock on the New York Stock Exchange on your first day of
employment with Chemours.  This sum is in consideration of the outstanding
unvested Cash Performance Units which will presumably be forfeited upon
termination of employment with your current employer.  As with the signing
bonus, we respectfully require evidence of forfeiture be provided prior to the

 

--------------------------------------------------------------------------------

 

award being granted.  The RSU award will vest 40% on the first anniversary of
the grant date, 40% on the second anniversary of the grant date, and 20% on the
third anniversary of the grant date.

  

Nonqualified Deferred Compensation

Our nonqualified Retirement Savings Restoration Plan ("RSRP") allows for
deferral of compensation (up to 6% of compensation above the IRS compensation
limit) on the same basis as provided under the qualified RSP plan. The RSRP
provides a Company match of 100% of the first six percent of the employee's
deferral.

 

Further, you will be provided the opportunity to participate in the Management
Deferred Compensation Plan, which permits deferral of up to 60% of Base Salary,
up to 60% of AIP and up to 100% of restricted stock units and performance share
units (for eligible Corporate Officers). 

 

Deferral elections are typically taken in May of each year.  An additional
enrollment window is typically opened for new hires in November of each year.

 

Stock Ownership Guidelines

Contingent upon approval by our Board of Directors, as a Section 16 officer you
will be a “Covered Executive” under The Chemours Company Stock Ownership
Guidelines.  Based upon your position at hire, you will have five (5) years to
acquire and maintain ownership of at least three (3) times your annual base
salary of Chemours common stock.  Ownership levels are measured and reviewed
annually.

 

Senior Executive Severance Plan

Contingent upon approval by our Board of Directors, as a Section 16 officer you
will be eligible to participate in The Chemours Company Senior Executive
Severance Plan.  Based on your position at hire you will be classified as a Tier
2 Participant.  In the event of a Qualifying Termination, you will be eligible
to receive a lump sum Cash Payment equal to two times the Base Severance Payment
(the sum of Base Salary and Target Annual Bonus), plus a pro-rated Target Annual
Bonus for the calendar year in which the Date of Termination occurs, in addition
to other benefits.

 

Benefits

Chemours offers a comprehensive, flexible benefits program that enables you to
create a personalized package of benefits for you and your family. You must
enroll within 31 calendar days of your hire date or you will be enrolled in the
default coverage for YOU only - your dependents are not defaulted into coverage.
Medical, Dental and Life Insurance elections are effective as of your date of
hire. Other elections will become effective the first of the month following
your enrollment.  You will receive information shortly after your hire date with
instructions for enrolling through [web address redacted]. This website, along
with the Chemours Benefits Service Center at [phone number redacted], are

 

--------------------------------------------------------------------------------

 

available to you for additional information and tools to help you select the
right benefits programs for you and your family.

 

 

 

Retirement Savings Plan (RSP)

The Chemours Retirement Savings Plan (RSP) includes the following: $1.00
matching Company contribution per $1.00 employee contribution up to 6% of pay -
for which you are immediately vested.  (Pay for this purpose is generally total
cash compensation, including overtime, STIP, Local Performance Based
Compensation and/or Sales Incentive Compensation, if eligible and subject to pay
exclusions as outlined in the Plan document.)

 

Holidays
Chemours provides 12 paid holidays each year. For 2016, you are eligible for all
remaining Company holidays. Paid holidays must be taken in the calendar year
granted. The exact dates may vary from year to year and from site to site.

 

Vacation

You will be provided four (4) weeks of vacation per year.

 

Under the Company vacation plan, you may carry a maximum of 40 hours of vacation
forward to the next year, if not taken.  Because additional "paid time off" must
be granted outside the Company vacation plan, it cannot be carried forward to
the following year if not used.  Should employment with the Company cease, you
will be paid for any unused vacation for which you are eligible, and, if you
have taken vacation in excess of accrued vacation, it will be deducted from your
final pay. However, no payment can be made for any unused "paid time off" that
was granted to you.

 

Relocation Benefits

Domestic Relocation benefits are being offered as part of your employment
package. For additional details on the relocation benefits available to you,
please see the attached Policy Summary. Once you have completed the hiring
process a counselor from Weichert Relocation Resources Inc., our relocation
vendor, will be in touch with you to begin the process. The relocation expenses
paid to you will not be considered for purposes of determining benefits
under Chemours Compensation and Benefit Plans.

 

In addition, for up to one year from your date of hire, Chemours will reimburse
you for any personal expenses incurred for the movement of household goods from
Amsterdam to the United States, not to exceed $10,000.

 

Relocation Repayment Agreement

By your signature on this employment offer, and in consideration of
payment/advance of relocation expenses from The Chemours Company (Company) or
its affiliates, and in the event that you voluntarily resign your employment
from the Company, the Company terminates your employment for

 

--------------------------------------------------------------------------------

 

cause, or you decide not to relocate after receiving relocation benefits, you
hereby agree to repay the Company all relocation expenses.

 

If employment termination occurs within the first 12 months of your relocation,
you shall pay 100% of all monies given to you, paid on your behalf, or
reimbursed to you under the relocation program; or, if employment termination
occurs in 13 to 24 months after your relocation, you shall repay on a pro-rated
basis.

 

As to any relocation expenses that you become obligated to repay to the Company,
you agree and authorize the Company to withhold any payments issued prior to
termination of employment, including salary, severance payments, bonuses, and
vacation. You agree to repay any remaining relocation expenses within 30 days
following the effective date of employment termination.

 

You also accept responsibility for any tax liabilities, credits and/or
deductions that you may incur as a result of the agreement.

 

Conditions of Employment

As is customary, this offer is contingent upon the following:

 

•

Accepting the Company Employee Agreement (copy enclosed for your reference,
which you will be asked to sign on your first day of employment).

 

•

Completing a medical evaluation within 30 days prior to reporting to
work. This evaluation may include a physical examination and will include a test
for the presence of drugs, including marijuana, in your system.   A
positive test for drugs, other than prescribed for you by your physician will
constitute grounds for withdrawing the offer.

 

•

Presentation of sufficient document(s) of your choice to complete the I-9
Employment Eligibility Verification establishing your identity and employment
eligibility as required by the Immigration Reform and Control Act of 1986 which
makes it unlawful for an employer to hire an individual not authorized for
employment in the U.S. 

 

•

Completing a background check with results that are acceptable to the Company.

Employment at the Company is at will. This means that your employment continues
so long as both the Company and you agree that it should. Both the Company and
you have the right to terminate the employment relationship at any time and for
any or no reason.

 

We will need confirmation of your acceptance. As an acknowledgement of your
acceptance, please sign the attached copy of this letter, scan and return to the
attention of Beth Albright, Senior Vice President Human Resources, via
email:  [email address redacted].  If you have any questions or wish to discuss
the terms

 

--------------------------------------------------------------------------------

 

of this offer, please contact Beth Albright directly at: [phone number
redacted]. We would like to have your decision no later than April 15, 2016.

 

We have an exciting and diverse team of exceptional people and believe you will
contribute significantly as the leader of the Fluoroproducts Business. We trust
the work ahead will provide you with the challenges you are seeking and
anticipate your arrival to Chemours.

 

Sincerely,

[g201705031821432643691.jpg]

Mark Vergnano

President and Chief Executive Officer

 

 

 

 

 

I accept this offer of employment.

 

____________________________

Paul C. Kirsch

 

____________________________

Date

 

 